 

--------------------------------------------------------------------------------

Exhibit 10.27
 


 
FIRST AMENDMENT TO LEASE
 
v           STATE OF TEXAS
 
v      KNOW ALL MEN BY THESE PRESENTS
 
v           COUNTY OF COLLIN
 
THIS FIRST AMENDMENT TO LEASE AGREEMENT is made and entered into by and between
RMB Jupiter Office Park, Ltd., ("Landlord") and Bayou City Exploration,
Inc.,("Tenant").
 
WITNESSETH
 
WHEREAS, on or about July 13, 2010, Landlord and Tenant entered into that
certain Lease Agreement (the "Lease") pertaining to approximately 1,024 square
feet of space (the "Demised Premises") the Demised Premises being located at 303
S. Jupiter Road, Suite 200, Allen, Texas 75002 (the "Property");
 
WHEREAS, on or about January 15, 2011, Landlord and Tenant entered into an
additional Lease Agreement (the "Lease") pertaining to a further 1,024 square
feet of space (the " Additional Demised Premises") the Additional Demised
Premises being located at 303 S. Jupiter Road, Suite 100, Allen, Texas 75002
(the "Property");
 
WHEREAS, Landlord and Tenant acknowledge that Tenant has been occupying the
Demised Premises under Holding Over;
 
WHEREAS, the parties hereto desire to amend the Lease upon the terms and
conditions set forth below; and
 
NOW THEREFORE, For Ten and no/100 dollars ($10.00) in hand paid to each and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree to amend the Lease as follows:
 
1. 
The Lease Term is hereby extended to January 31, 2015.

 
2.
Effective November 1, 2011, Tenant will relocate from the Demised Premises and
the Additional Demised Premises to 313 S. Jupiter Road, Suite 110, Allen, Texas
75002 ("New Leased Premises") as reflected in Exhibit A attached hereto and made
a part hereof. The Demised Premises (previously the New Leased Premises) will
then be defined as those approximate 2,041 square feet of space and more
commonly known as 313 S. Jupiter Road, Suite 110, Allen, Texas 75002.

 
3.
Basic Rent shall be amended to $2,891.50 per month.

 
4.
Tenant accepts the Demised Premises as shown on Exhibit A attached hereto and
made a part hereof in an "AS IS" condition except for the following work to be
completed by Landlord using standard building materials:

 
·
Demolish walls and counters to create floor plan shown on Exhibit A

 
·
Re-carpet and re-paint the Demised Premises

 
 
 
 

--------------------------------------------------------------------------------

 
 


 
5.
No later than October 31, 2011, Tenant will return 303 S. Jupiter Road, Suites
100 & 200 to Landlord in accordance with the terms of the Lease.

 
6.
Except as modified herein, the Lease remains in full force and effect.

 
 
 

  Executed this 10th day of  October 2011.
 
RMB JUPITER OFFICE PARK, LTD.
 
By:  /s/ Bryan J. Lurie                                          
       Bryan J. Lurie, President of General Partner
         
BAYOU CITY EXPLORATION, INC.
 
By:  /s/ Stephen Larkin
NAME:  Stephen Larkin
TITLE:  CFO

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[bayou_ex1027image.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[bayou_ex1027image2.jpg]
 


 
TENANT ACCEPTANCE LETTER
 
LEASE BETWEEN:
 


NAME:
 
RMB Jupiter Office Park, Ltd.
ADDRESS:
 
P.O. Box 794005
C1TY/ST:
 
Dallas, TX 75379
    AND
TENANT:
 
Bayou City Exploration, Inc.
ADDRESS:
 
303 S. Jupiter Road, Suite 200
CITY/ST:
 
Allen, Texas 75002
LEASE DATED:
 
July 12, 2010

 


 
The undersigned, as Lessee, hereby confirms as of this date, the following:
 
1. 
That it has accepted possession of the demised premises pursuant to the terms of
the aforesaid Lease.

 
2.
That the improvements and space required to be furnished according to the
aforesaid Lease have been completed in all respects and have been found to be
satisfactory.

 
3.
That the Lessor has fulfilled all of its duties of an inducement nature in the
Lease.

 
4.
That the aforesaid Lease has not been modified, altered or amended except as
noted herein.

 
5.
That there are no offsets or credits against rentals, nor have rentals been paid
more than thirty (30) days in advance.

 
6.
That said rental shall commence to accrue on the 15th day of July, 2010.

 
7.
That we have no notice or a prior assignment, hypothecation of pledge of rents
or the Lease.

 
 

 
Bayou City Exploration, Inc.
 
BY:  Stephen C. Larkin
 
NAME:  Stephen C. Larkin
 
TITLE:  CFO
 
DATE:  8/16/2010

 
 
 
 

--------------------------------------------------------------------------------

 
 
[bayou_ex1027image3.jpg]
 
LEASE PROVISIONS
 
THIS LEASE ("Lease") is made by and between LANDLORD and TENANT. In
consideration of the mutual covenants and agreements herein set forth, and any
other consideration, Landlord leases to Tenant and Tenant leases from Landlord
the area generally outlined on the plan attached hereto as "Exhibit A"
hereinafter referred to as the "Premises" which is part of the Building
(hereinafter referred to as the "Building").
 
1. TERM. The Term of this Lease shall continue, unless sooner terminated as
provided hereinafter.
 
2. BASIC RENT AND SECURITY DEPOSIT. Except as provided for in this Lease, Tenant
will pay to Landlord without deduction or setoff, Basic Rent for each month of
the Lease Term. "Rent" means Basic Rent plus all other amounts payable by Tenant
under this Lease. One monthly installment of Basic Rent shall be due and payable
on the date of execution of this Lease for the first month's rent. The Security
Deposit shall be held by Landlord, without interest, as security for Tenant's
performance under this Lease, and not as an advance payment of rent or a measure
of Landlord's damages. Upon an Event of Default (defined below) or any damage to
the Building or Premises caused by Tenant, its employees or invitees, Landlord
may, without prejudice to any other remedy, use the Security Deposit to cure
such Event of Default or repair any damage. Following any application of the
Security Deposit, Tenant shall, on demand, restore the Security Deposit to its
original amount. If Tenant is not in default hereunder, any remaining balance of
the Security Deposit shall be returned to Tenant upon termination of this Lease.
If Landlord transfers its interest in the Premises, Landlord may assign the
Security Deposit to the transferee and thereafter shall have no further
liability for the Security Deposit. Rent is due, and must be received by
Landlord, by the first day of every month, at address specified by Landlord.
 
3. LANDLORD'S OBLIGATIONS.

 
a)
Landlord will furnish to Tenant at Landlord's expense:

 
(1)
water at those points of supply provided for the general use of the tenants of
the Building;

 

 
(2)
heated and refrigerated air conditioning in season, at such times as Landlord
determines, and at such temperatures and in such amounts as reasonably
considered necessary by Landlord; service on Sundays, Saturdays, and holidays
are optional on the part of the Landlord;

 

 
(3)
passenger elevators for ingress to and egress from the Premises, in common with
other tenants; and

 

 
(4)
electric lighting for public areas and special service areas of the Building to
the extent deemed by the Landlord to be reasonable

 

 
b)
Landlord shall furnish electrical current required for normal office use of the
Premises. Tenant shall pay Landlord's cost for any such excess use of
electricity within ten (10) days after being invoiced therefor. If Landlord's
cost of electricity per kilowatt hour ("kwh") for the Premises' electricity
increases by thirty percent (30%) or more from the Commencement Date of this
Lease, Landlord may pass through such increase above the thirty percent (30%)
threshold to Tenant on a pro-rata basis. Tenant agrees to pay such charge
immediately upon receipt of written notice thereof. Such charges will be billed
monthly, and shall be determined using as the base rate the price per kwh
charged at the Commencement Date.

 

 
c)
Failure to furnish, stoppage, or interruption of these services resulting from
any cause shall not render Landlord liable in any respect for damages to either
person, property or business, or be construed as an eviction of Tenant, work an
abatement of rent, or relieve Tenant from performance of its obligations. Should
any equipment furnished by Landlord cease to function properly, Landlord shall
use reasonable diligence to repair the same promptly. Landlord shall not be
obligated to furnish these services if Tenant is in default under this Lease.

 
4. IMPROVEMENTS. Landlord shall, at its expense, install improvements described
in Special Provisions above and as therein provided. All other improvements to
the Premises shall be installed at Tenant's expense only in accordance with
plans and specifications and by contractors approved in writing, by Landlord.
 
5. RELOCATION. With reasonable notice, Landlord may relocate Tenant to space the
same size or larger, and the Basic Rent shall remain the same regardless of the
size of the new space. Landlord may also relocate or renovate common areas in
its sole discretion, without any obligation to Tenant.
 
6. USE OF PREMISES. Tenant will use the Premises for office purposes only.
Tenant shall not: permit more than five (5) persons per 1,000 square feet to
occupy the premises at any time; use or occupy the Building for any purpose
which is unlawful or dangerous; permit the maintenance of any nuisance, disturb
the quiet enjoyment for all of the Building, emit offensive odors or conditions
into other portions of the Building; sell, purchase, or give away, or permit the
sale, purchase or gift of food in the Building, or use any apparatus which might
create undue noise or vibrations. Tenant shall not permit anything to be done
which would increase any insurance rates on the Building or its contents and if
there is any increase then Tenant agrees to pay such increase promptly upon
demand therefor by Landlord; however, any such payment shall not waive Tenant's
duty to comply with this Lease. Landlord and any agent thereof does not
represent or warrant that the Premises or Building conforms to applicable
restrictions ordinances, requirements, or other matters that may relate to
Tenant's intended use, or with respect to the presence in or near the Premises
or Building of hazardous substances, biological matter (including, but not
limited to mold, mildew and fungi) or materials which are categorized as
hazardous or toxic. Tenant must satisfy itself that the Premises may be used as
Tenant intends by independently investigating all matters related to its
intended use.
 
 
 

--------------------------------------------------------------------------------

 
 


 
7. TENANT'S OBLIGATIONS. Tenant will not damage the Building and will pay the
cost of repairing any damage done to the Building by Tenant or Tenant's agents,
employees, or invitees. Tenant shall take good care of the Premises and keep
them free of waste and nuisance. Tenant must immediately notify Landlord in
writing of any water leaks, mold, electrical problems, malfunctioning lights,
broken or missing locks, or any other condition that might pose a hazard to
property health, or safety. Tenant will keep the Premises and all fixtures in
good condition and repair, including, but not limited to electrical, lighting
and plumbing systems. If Tenant fails to make necessary repairs within fifteen
(15) days after notice from Landlord, Landlord may, at its option, make such
repairs and Tenant shall, upon demand, pay Landlord the cost thereof. At the end
of the Term, Tenant shall deliver to Landlord the Premises and all improvements
in good repair and condition, and all keys to the Premises in Tenant's
possession. Tenant will not make or allow to be made any alterations or physical
additions in or to the Premises without prior written consent of Landlord. At
the end of the Term, Tenant shall, if Landlord requires, remove all alterations,
physical additions or improvements as directed by Landlord and restore the
Premises to substantially the same condition as on the Commencement Date. All of
Tenant's fixtures, and any personal property not removed from the Premises at
the end of the Term, shall be presumed to have been abandoned by Tenant and
shall be become the property of the Landlord.
 
8. INDEMNITY. Landlord shall not be liable for and Tenant will defend, indemnify
and hold harmless Landlord from all fines, suits, claims, demands, losses and
actions, including attorney's fees, for any injury to persons or damage to or
loss of property on or about the Premises or in or about the Building caused by
the Tenant, its employees, invitees, licensees, or by an other person entering
the Premises or the Building under express or implied invitation of the Tenant,
or arising out of Tenant's use of Premises. This waiver and indemnity obligation
shall survive the termination or expiration of the Lease.
 
9. MORTGAGES. Tenant accepts this Lease subordinate to any deeds of trust,
mortgages or other security interests which might now or hereafter constitute a
lien upon the Building or the Premises, and shall attorn to the lender
thereunder, with such attornment to be effective upon lender's acquisition of
the Building. Furthermore, such lender, as successor landlord, shall not be
liable for any act omission or obligation of any prior landlord and lender shall
have the option to reject such attomment. Tenant shall, immediately upon
request, execute such documents, including estoppel letters, as may be required
for the purposes of subordinating or verifying this Lease.
 
10. ASSIGNMENT; SUBLEASING. Tenant shall not assign this Lease by operation of
law or otherwise (including without limitation by transfer of stock, merger, or
dissolution), mortgage or pledge the same, or sublet the Premises or any part
thereof, without prior written consent of Landlord, which Landlord may grant or
deny in its sole discretion. Landlord's consent to an assignment or subletting
shall not release Tenant from any obligation hereunder, and Landlord's consent
shall be required for any subsequent assignment or subletting. If Tenant desires
to assign or sublet the Premises, it shall so notify Landlord at least sixty
(60) days in advance, and shall provide Landlord with a copy of the proposed
assignment or sublease and any additional information requested to allow
Landlord to make informed judgments as to the proposed transferee. After receipt
of notice, Landlord may elect to: (i) Cancel the Lease as to the Premises or
portion thereof proposed to be assigned or sublet; or (ii) Consent to the
proposed assignment or sublease; and if the Rent and other consideration payable
in respect thereof exceeds the Rent payable hereunder, Tenant shall pay to
Landlord such excess within ten (10) days following receipt thereof by Tenant;
or (iii) Withhold its consent, which shall be deemed to be elected unless
Landlord gives Tenant written notice otherwise.
 
11. EMINENT DOMAIN. If the Premises are taken or condemned in whole or in part
for public purposes or are sold under threat of condemnation, Landlord may
terminate this Lease. Landlord shall be entitled to receive the entire award of
any condemnation or the proceeds of any sale in lieu thereof.
 
12. ACCESS. Landlord and its agents may, at any time enter the Premises to:
inspect, supply janitorial or other services; show the Premises to prospective
lenders, purchasers, or tenants; alter, improve, or repair the Premises or the
Building (including erecting scaffolding and other necessary structures where
reasonably required by the character of the work to be performed, provided the
business of Tenant shall be interfered with as little as is reasonably
practicable). Tenant waives any claim for damages for any injury or
inconvenience to or interference with Tenant's business, any loss of occupancy
or quiet enjoyment of the Premises, or any other loss occasioned by Landlord's
entry into the Premises in accordance with this Section 12. Landlord shall at
all times have a key to the Premises. Landlord may use any means which it deems
proper to open any door in an emergency without liability therefore.
 
13. CASUALTY. If the Building should be totally destroyed by casualty or if the
Premises or the Building be so damaged that Landlord determines that repairs
cannot be completed within one hundred twenty (120) days after the date of such
damage, Landlord may terminate this Lease. Landlord shall not be required to
rebuild, repair, or replace any part of the furniture, equipment, fixtures, and
other improvements which may have been placed by Tenant in the Premises. Any
insurance which may be carried by Landlord or Tenant against loss or damage to
the Building or the Premises shall be for the sole benefit of the party carrying
such insurance.
 
14. WAIVER OF SUBROGATION. Tenant waives every claim that arises or may arise in
its favor against the Landlord or any other tenant of the Building during the
Term, for any injury to or death of any person or any loss of or damage to any
of Tenant's property located within or upon or constituting a part of the
Premises, to the extent such injury, death, loss or damage is or could be
covered by any insurance policies, whether or not such loss or damage is
recoverable thereunder. This waiver shall be in addition to, and not in
limitation of, any other waiver or release contained in this Lease. Tenant shall
give to each insurance company, which has issued to it any insurance policy
covering the Premises or Tenant's operations, written notice of this waiver and
have its insurance policies endorsed, if necessary, to prevent their
invalidation by reason of this waiver. This waiver obligation shall survive the
termination or expiration of the Lease.
 
15. HOLDING OVER. If Tenant fails to vacate at the end of the Term, then Tenant
shall be a tenant at will and, in addition to all other damages and remedies to
which Landlord may be entitled, Tenant shall pay, in addition to the other Rent,
a daily Basic Rent, payable in full in advance each month, equal to the greater
of: (a) twice the Basic Rent payable during the last month of the Term, or (b)
the prevailing rental rate in the Building for similar space.
 
16. TAXES ON TENANT'S PROPERTY. Tenant shall be liable for all taxes levied or
assessed against personal property or fixtures placed by Tenant in the Premises.
If any such taxes are assessed against Landlord or Landlord's property, Landlord
may pay the same, and Tenant shall upon demand, reimburse Landlord therefor. Any
claim arising against Tenant by Landlord under this provision shall be assessed
interest at fifteen percent (15%) per year until satisfied.
 
17. LANDLORDS LIEN. In addition to any statutory Landlord's lien, Tenant grants
to Landlord a security interest to secure payment of all Rent and performance of
all Tenant's other obligations hereunder, in all equipment, furniture, fixtures,
improvements and other personal property located in or on the Premises, and all
proceeds therefrom. Such property shall not be removed from the Premises without
Landlord's written consent until all Rent due and all Tenant's other obligations
have been performed. In addition to any other remedies upon an Event of Default,
Landlord may exercise the rights afforded a secured party under the Uniform
Commercial Code Secured Transactions for the state in which the Building is
located. Tenant grants to Landlord a power of attorney to execute and file
financing statements and continuation statements necessary to perfect Landlord's
security interest, which power is coupled with an interest and shall be
irrevocable during the Term. Any property left in the Premises at the time of a
default, or termination of the Lease for whatever reason, shall be deemed
abandoned, and after thirty (30) days from default or termination, the Landlord
and its representative may dispose of it by any means they deem appropriate
without notice to Tenant.
 
18. MECHANIC'S LIENS. Tenant shall not permit any mechanic's or other liens to
be filed against the Premises or the Building for any work performed, materials
furnished or obligation incurred by at the request of Tenant. Tenant shall
within ten (10) days following the imposition of any such lien, cause it to be
released of record by payment or posting of a proper bond, failing which
Landlord may cause it to be released, and Tenant shall immediately reimburse
Landlord of all costs incurred in connection therewith. The Tenant's obligations
under this section shall survive any termination of or default under the Lease.
 
19. EVENTS OF DEFAULT. Any of the following shall constitute an event of default
("Event of Default") hereunder:
 
 
a)
Any failure by Tenant to pay the Rent when due. Landlord shall not be required
to provide Tenant with notice of failure to pay Rent.

 
b)
Any failure by Tenant to observe and perform any provision of this Lease, other
than the payment of Rent, that continues for five (5) days after notice to
Tenant; however, an Event of Default shall occur hereunder without any
obligation of Landlord to give notice if Landlord has given Tenant notice under
this Section 19.(b) on at least one occasion during the twelve (12) month
interval preceding such failure by Tenant.

 
c)
Tenant or any guarantor of Tenant's obligations hereunder: (1) being unable to
meet its obligations as they become due, or being declared insolvent according
to any law, (2) having its property assigned for the benefit of its creditors,
(3) having a receiver or trustee appointed for itself or its property, (4)
having its interest under this Lease levied on under legal process (5) having
any petition filed or other action taken to reorganize or modify its debts or
obligations, or (6) having any petition filed or other action taken to
reorganize or modify its capital structure if either Tenant or such guarantor is
a corporation or other entity.

 
 
d)
The abandonment of the Premises by Tenant (which shall be conclusively presumed
if Tenant is absent from the Premises for ten (10) consecutive days and is late
on any payment due Landlord).

 
20. REMEDIES. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any of
the following actions.
 
a)
Terminate this Lease by written notice to Tenant, in which event Tenant shall
immediately surrender the Premises. If Tenant fails to surrender the Premises,
Landlord may, without prejudice to any other remedy, enter and take possession
of the Premises or any part thereof by changing the door locks or by any other
means necessary in Landlord's sole judgment without being liable for prosecution
or any claim for damages. If this Lease is terminated hereunder, Tenant shall
pay to Landlord: (1) all Rent accrued through the date of termination, (2) all
amounts due under Section 21, and (3) an amount equal to: (A) the total Rent
that Tenant would have been required to pay for the remainder of the Term
discounted to present value at a per annum rate equal to the interest rate on
one-year Treasury bills as published on the nearest the date this lease is
terminated by the Wall Street Journal, Southwest Edition, minus (B) the then
present fair rental value of the Premises for such period, similarly discounted.

 
b)
Terminate Tenant's right to possession of the Premises without terminating this
Lease by written notice to Tenant, in which event Tenant shall immediately
surrender the Premises. If Tenant fails to surrender the Premises, Landlord may,
without prejudice to any other remedy, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof by changing the door locks or by any other
means necessary in Landlord's sole judgment without being liable for prosecution
or any claim for damages. If Tenant's right to possession of the Premises is so
terminated, Tenant shall pay to Landlord: (1) all Rent to the date of
termination of possession, (2) all amounts due from time to time under Section
21, and (3) all Rent required hereunder to be paid by Tenant during the
remainder of the Term, minus any net sums thereafter received by Landlord
through reletting the Premises during such period. Landlord shall use reasonable
efforts to relet the Premises on such terms and conditions as Landlord, in its
sole discretion, may determine (including a term different from the Term, rental
concessions, and alterations to, and improvement of, the Premise ; however,
Landlord shall not be obligated to relet the Premises before leasing other
portions of the Building. Landlord shall not be liable for, nor shall Tenant's
obligations be diminished because of Landlord's failure to relet the Premises or
to collect rent due for such reletting. Tenant shall not be entitled to any
excess obtained by reletting over the Rent due hereunder. Reentry by Landlord
shall not affect Tenant's obligations for the unexpired Term, rather Landlord
may, from time to time, bring action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord's waiting until the expiration of the
Term. Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to exclude
or dispossess Tenant of the Premises shall be deemed to be taken under this
Section 20.(b). If Landlord elects to proceed under this Section 20.(b), it may
at any time elect to terminate this Lease under Section 20.(a).

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
c)
Change the door locks and deny Tenant access to the Premises until such Event of
Default is cured.

 
d)
Enter the Premises without being liable for prosecution or any claim for damages
and do whatever Tenant is obligated to do under the terms of this Lease. Tenant
agrees to reimburse Landlord on demand for any expenses which Landlord may incur
in so doing. Tenant further agrees that Landlord shall not be liable for any
damages resulting to the Tenant from such action.

 
e)
Tenant expressly waives notice as to the disposal of any property in the
Premises as of default, lockout or termination, which has not claimed or
redeemed within thirty (30) days.

 
21.  PAYMENT BY TENANT. Upon any Event of Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys'
fees) in (a) obtaining possession of the Premises, (b) removing and storing
Tenant's or any other occupants' property, (c) repairing, restoring, altering,
remodeling or otherwise putting the Premises into condition acceptable to a new
tenant, (d) if Tenant is dispossessed of the Premises and this Lease is not
terminated, reletting all or any part of the Premises (including brokerage
commissions, costs of tenant finish work, and all other costs incidental to such
reletting), (e) performing Tenant's obligations which Tenant failed to perform,
and (f) enforcing, or advising Landlord of its rights, remedies, and recourses
arising out of the Event of Default. After any default in payment by Tenant
(i.e. late payment, a returned check or reversed credit card charge), the
Landlord may require that Tenant make future payments by certified check,
cashier's check, or money order, for so long as the Landlord may reasonably
require.
 
22. LANDLORD'S LIABILITY. The liability of Landlord to Tenant for any default by
Landlord under the terms of this lease shall be limited to Tenant's actual
direct, but not consequential, damages therefor and shall be recoverable from
the interest of Landlord in the Building, and Landlord shall not be personally
liable for any deficiency. Landlord's reservation of rights under this Lease
such as to enter upon or maintain the Premises, shall not be deemed to create
any duty on the part of Landlord to exercise any such right. Landlord expressly
advises Tenant that Landlord's intention is that Tenant shall have full
responsibility for, and shall assume all risk to, persons and property while in,
on or about the Premises.
 
23.  SURRENDER OF PREMISES. Upon termination of this Lease, Tenant will
surrender the Suite to Landlord in accordance with Section 7 above and in the
same condition in which the Suite existed at the Commencement Date, excepting
only ordinary wear and tear. No act of Landlord or its agents during the Term
shall be deemed as acceptable of surrender of the Premises. No agreement to
accept surrender of the Premises shall be valid unless the same is in writing
and signed by the Landlord.
 
24.  ATTORNEYS FEES. If Landlord employs an attorney to interpret, enforce or
defend any of its rights or remedies hereunder, Tenant shall pay Landlord's
reasonable attorney's fees incurred in such dispute.
 
25.  FORCE MAJEURE. Whenever a period of time is prescribed for action to be
taken by Landlord, Landlord shall not be liable or responsible for, and there
shall be excluded from the computation for any such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations, or restrictions, or any other causes of any kind
whatsoever which are beyond the control of the Landlord.
 
26.  GOVERNMENTAL REGULATIONS. Tenant will comply with all laws, ordinances,
orders, rules and regulations of all governmental agencies having jurisdiction
over the Premises with reference to the use, construction, condition or
occupancy of the Premises. Tenant agrees that any cabling installed by or for
its use during its occupancy shall meet the requirements of all applicable
national and local fire and safety codes.
 
27.  APPLICABLE LAW. This Lease shall be governed by and construed pursuant to
the laws of the state in which the Building is located.
 
28.  SUCCESSORS AND ASSIGNS. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
successors, and assigns.
 
29.  SEVERABILITY. If any provision of this Lease or the application thereof to
any person or circumstances shall be invalid or unenforceable to any extent, the
remainder of this Lease and the application of such provisions to other persons
or circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
 
30.  NAME. Tenant Shall not, without the written consent of Landlord, use the
name of the Building for any purpose other than as the address of the business
to be conducted by Tenant in the Premises, and in no event shall Tenant acquire
any rights in or to such names.
 
31.  NOTICES. Any notice or document required to be delivered hereunder shall be
deemed to be delivered whether or not actually received, when deposited in the
United States mail, postage prepaid, certified or registered mail, addressed to
the parties hereto at their respective addresses set forth above, or when sent
by facsimile transmission to the respective numbers set forth above, or
delivered to Tenant's place of business in the Building, and when sent or
delivered by Landlord or his representative, including its Management company
for the Building.
 
32.  DEFINED TERMS AND MARGINAL HEADINGS. The words "Landlord" and "Tenant" as
used herein shall include the plural as well as the singular. If more than one
person is named as Tenant, the obligations of such persons are joint and
several. The headings and titles to the sections of this Lease are not part of
this Lease and shall have no effect upon the construction or interpretation of
any part thereof. Captions contained herein are for the convenience of reference
only and in no way limit or enlarge the terms or conditions of this Lease.
 
33.  AUTHORITY. If Tenant executes this Lease as a corporation or other entity,
each of the persons executing this Lease on behalf of Tenant personally
covenants and warrants that Tenant is duly authorized and validly existing, that
Tenant is qualified to do business in the state in which the Building is
located, that Tenant has full right and authority to enter into this Lease, and
that each person signing on behalf of Tenant is authorized to do so.
 
34.  LIQUIDATED DAMAGES. If the Premises are not ready for occupancy by the
Commencement Date, unless delayed by Tenant for any reason, the Basic Rent shall
not commence until the Premises are ready for occupancy by Tenant. Such
allowance for Basic Rent shall be in full settlement for any claim which Tenant
might otherwise have by reason of the Premises not being ready for occupancy.
 
35.  INTEGRATED AGREEMENT. This Lease contains the entire agreement of the
parties with respect to any matter covered or mentioned in this Lease. No prior
agreement, understanding or representation pertaining to any such matter shall
be effective for any purpose. No provision of this Lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest.
 
36.  LATE FEE. If Rent is not received by Landlord on or before the fifth (5)
day of any month, Tenant shall pay immediately upon written notice from Landlord
a late fee equal to fifteen percent (15%) of the amount of Rent due. Failure by
Tenant to make immediate payment of the delinquent Rent plus on the late fee
shall constitute an Event of Default. This provision, expressly, does not
relieve the Tenant's obligation to pay Rent on the first of each month and is
not a waiver by the Landlord to require payment on the first day of each month.
 
37.  INTEREST ON SUMS EXPENDED BY LANDLORD. All sums paid and all expenses
incurred by Landlord in performing Tenant's duties hereunder or curing Events of
Default shall accrue interest at the rate of fifteen percent (15%) per annum
from the date of payment of such amount by Landlord. In no event, however, shall
the charges permitted under this Section 37 or elsewhere in this Lease, to the
extent the same are considered to be interest under applicable law, exceed the
maximum lawful rate of interest
 
38.  INSURANCE. Tenant will indemnify and hold harmless Landlord from and
against any loss, theft, damage or liability relating to any Event of Default or
any willful negligent act on the part of Tenant, its agents, employees, or
invitees, or persons permitted on the Premises by Tenant or by Landlord in
accordance with Section 12. Tenant agrees to maintain, at Tenant's sole cost and
expense, insurance policies covering Tenant's aforesaid indemnity with respect
to Tenant's use and occupancy of the Premises, as well as coverage for theft and
damage. Such policies shall be issued in the name of Tenant and Landlord as
their interest may appear, or shall contain an "additional insured" endorsement
in favor of Landlord, and with limits of liability of at least ONE MILLION
DOLLARS ($1,000,000.00) per occurrence for bodily injury and TWO HUNDRED
THOUSAND DOLLARS ($200,000.00) per occurrence for property damage. Duplicate
originals of such policies and endorsements shall be delivered to Landlord
within thirty (30) days from the execution date hereof. This indemnity and
waiver obligation shall survive the termination or expiration of the Lease.
 
39.  RENTAL ADJUSTMENT. If the Term exceeds one (1) year, one (1) year after the
commencement of this Lease and each one (1) year anniversary thereafter, the
Basic Rent shall be increased in accordance with the cost of living changes in
the "Consumer Price Index" for all Urban Consumers — U.S. City Average as
published by the Bureau of Labor Statistics, United States Department of Labor,
("BLS Consumer Price Index"). The BLS Consumer Price Index figure for the month
and year in which this Lease commences is the "base" figure in the computation
of adjustment of Basic Rent. At the beginning of each one (1) year period as
provided herein, the BLS Consumer Price Index for the then-current month shall
be determined and the rent commencing with the start of each such one (1) year
period shall be adjusted by increasing the Basic Rent proportionately, as the
said BLS Consumer Price Index for the month has increased as compared with the
base BLS Consumer Price Index provided above. If the BLS Consumer Price Index
decreases, Basic Rent shall not decrease.
 
40.  RULES. Tenant shall abide by attached Building Rules and Regulations, which
may be reasonably changed amended, at any time, by Landlord to promote a safe,
orderly and professional Building environment.
 
41.   PARKING. Tenant and all Tenants' employees shall comply with all
municipal, subdivisional or other restrictive covenants imposed on Landlord.
Vehicles shall be towed at owner's expense for any of the following violations:
(a) parking in any area other than as specifically designated by Landlord; or
(b) lack of a properly displayed parking permit, if issued by Landlord; or (c)
parking across stripes marking the parking spaces. Landlord, at its sole
discretion, may designate the specific space or area in which vehicles shall be
parked and may change the same from time to time. Landlord may make, modify, or
enforce rules and regulations relating to the parking of vehicles, and Tenant
hereby agrees to obey such rules and regulations. Tenant shall only use a
prorata share of parking spaces as designated by Landlord. In the event the
Building does not possess parking, Landlord shall not be responsible for
providing parking.
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
BUILDING RULES AND REGULATIONS
 
1.       No sign, picture, advertisement, name or notice shall be inscribed,
displayed or affixed on or to any part of the inside of the Building or the
Premises without the prior written consent of Landlord and Landlord shall have
the right to remove such item at the expense of Tenant. All approved signs or
lettering on doors and the building directory shall be printed, painted, affixed
or inscribed at the expense of Tenant by person approved by Landlord. Tenant
shall not place anything near the glass of any window, door, partition or wall
which may appear unsightly from outside the Premises; provided, however, that
Landlord may furnish and install a Building standard window covering at all
exterior windows. Tenant shall not, without written consent of Landlord, cover
or otherwise sunscreen any window.
 
2.       Landlord shall approve in writing, prior to installation, any
attachment of any object affixed to walls, ceilings, or doors other than
pictures and similar items.
 
3.       The directory of the Building will be provided exclusively for the
display of the name and location of Tenant only, and Landlord reserves the right
to exclude any other names therefrom.
 
4.       The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by Tenant or used by Tenant for any purpose
other than ingress to and egress from the Premises. The halls, passages, exits,
entrances, elevators, stairways, balconies and roof are not for the use of the
general public and the Landlord shall in all cases retain the right to control
and prevent access thereto by all persons whose presence in the judgment of the
Landlord shall be prejudicial to the safety, character, reputation and interests
of the Building and its tenants, provided that nothing herein contained shall be
construed to prevent such access to persons with whom the Tenant normally deals
in the ordinary course of Tenant's business, unless such persons are engaged in
illegal activities. No tenant and no employees or invitees of any tenant shall
go upon the roof of the Building. Tenant shall not prop open the entry doors to
Building or Premises.
 
5.       No additional locks or bolts of any kind shall be placed upon any doors
or windows of the Premises or the Building by Tenant, nor shall any changes be
made in existing locks or the mechanisms thereof without the prior written
consent of the Landlord. Tenant must, upon the termination of its tenancy,
return to Landlord all keys to the Premises. If Tenant fails to return any such
key, Tenant shall pay to Landlord the cost of changing the locks to the Premises
if Landlord deems it necessary to change such locks.
 
6.       The toilet rooms, urinals, wash bowls and other apparatus in the
Premises or Building shall not be used for any purpose other than that of which
they were constructed and no foreign substance of any kind whatsoever shall be
thrown therein. The expense on any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by Tenant.
 
7.       Tenant shall not overload the floor of the Premises, mark on, drive
nails, screw or drill into the partitions, woodwork or plaster or in any way
deface the Premises or any part thereof. No boring, cutting or stringing of
wires shall be permitted except with the prior written consent of and as the
Landlord may direct.
 
8.       No furniture, freight or equipment of any kind shall be brought into
the Building without the consent of Landlord and all moving of same into or out
of the Building shall be done at such time and in such manner as Landlord shall
designate. Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy equipment brought into the Building and
also the times and manner of moving the same in and out of the Building and any
damage caused by moving or maintaining such safe or other property shall be
repaired at the expense of Tenant. There shall not be used in any space, or in
the public halls, of the Building, either by any tenant or others, any hand
trucks except those equipped with rubber tires and side guards.
 
9.       Tenant shall not employ any person or persons for the purpose of
cleaning the Premises without the consent of Landlord. Landlord shall be in no
way responsible to Tenant for any loss of property from the Premises or other
damage caused by Landlord's janitorial service or any other person. Janitorial
service will not include the cleaning of carpets and rugs, other than vacuuming.
If the Premises requires more than building standard janitorial service, such
excess service shall be at Tenant's cost.
 
10.     No Tenant shall place anything in the hallways of the Building. No trash
shall be placed in the common area.
 
11.     Tenant shall only be permitted use as general office space. No tenant
shall occupy or permit any portion of the Premises to be occupied for lodging or
sleeping or for any illegal purposes or permit any pet within the Premises or
Building.
 
12.     Tenant shall not use or keep in the Premises or the Building any
combustible fluid or material, including the use of space heaters, and shall not
permit any open flame, including candles, incense, etc.
 
13.     Landlord will direct electricians as to where and how telephone wiring
shall be located. No boring or cutting for wires will be allowed without the
written consent of Landlord. The location of telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.
 
14.     No Tenant shall lay linoleum or other similar floor covering so that
same shall be fixed to the floor of the Premises in any way except by a paste,
or other material, which may easily be removed with water, the use of cement or
other similar adhesive materials being expressly prohibited. The method of
affixing any such linoleum or other similar floor covering to the floor, as well
as the method of affixing carpets or rugs to the Premises, shall be subject to
approval by Landlord. The expense of repairing any damage resulting from
violation of this rule shall be borne by the tenant by whom, or by whose agents,
employees, or invitees, the damage shall have been caused.
 
15.     Tenant shall provide and use chair pads and carpet protectors at all
desk and furniture locations.
 
16.     No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours and in such elevators as shall be designated by Landlord.
 
17.       On Saturdays, Sundays and legal holidays and on any other days between
the hours of 6:00 p.m. and 6:30 a.m., Landlord reserves the right to keep all
doors to the Building locked, and access to the Building, or to the halls,
corridors, elevators or stairways in the Building or to the Premises may be
refused unless the person seeking access is an employee of the Building or is
properly identified as a tenant of the Building. The Landlord shall in no case
be liable for damages for any error with regard to the admission to or exclusion
from the Building of any person. In case of invasion, mob, riot, public
excitement, or other commotion, the Landlord reserves the right to prevent
access to the Building during the continuance of the same by closing the doors
for the safety of the tenants and protection of property in the Building.
 
18.     Access to the Building and parking may be controlled by the use of
electronic card key or by other method deemed necessary by Landlord. Tenant
shall be issued card keys or other ingress/egress devices and a deposit for each
card or device shall be paid upon issuance of the cards. In the event that
Tenant shall damage or lose the card key(s) or device(s), then Tenant's deposit
for such card or device will be forfeited, and Tenant will be required to pay
another equal deposit.
 
19.     If Landlord or any other tenant complains about smoke fumes or odors
caused by smoking in a tenant's Premises, smoking shall be prohibited in such
Premises from and after the date of such complaint. Smoking is prohibited in the
common areas of the Building at all times. Smoking is not permitted in the
building at all, including tenant spaces, if prohibited by local law or
ordinance.
 
20.     Landlord reserves the right to require payment, in advance, for certain
services not required of Landlord under this Lease. Such charges include, but
not limited to processing "bounced" checks, changing locks, reviewing and
signing lien waivers, lease assignments, providing after hours HVAC rates, etc.
and are subject to change at anytime without notice.
 
21.     In order to receive a refund of its security deposit, if any, Tenant
agrees to provide a forwarding address to Landlord, in writing, on or before the
termination date of the Lease. Tenant agrees that it waives any rights and
remedies with regard to the security deposit if it fails to provide such
forwarding address to Landlord, in writing, on or before the termination date of
the Lease, including waiver of the right to receive a description of damages and
charges. Landlord shall have sixty (60) days from the date Tenant surrenders the
premises and Landlord's receipt of Tenant's forwarding address, to refund the
security deposit and/or provide a written description of damages and charges.
 
22.     Landlord reserves the right to charge Tenant, and require payment in
advance, for services and/or expenses not required of Landlord under this Lease,
or incurred in relation to the Lease. Such charges include, but are not limited
to, processing "bounced" checks, changing locks, reviewing and signing lien
waivers, lease assignments, sublet documents, providing after hours HVAC rates,
etc. A list of charges can be obtained from the Landlord's representative. The
charges are based on the cost to the Landlord or its management company to
provide the service which is charged for, and are subject to change at anytime
without notice.
 
23.     Landlord reserves the right to exclude or expel from the Building any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the Rules and Regulations of the Building.
 
 
 

--------------------------------------------------------------------------------

 
 
[bayou_ex1027image4.jpg]
 
 
[bayou_ex1027image5.jpg]